Citation Nr: 9917214	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-26 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from March 1942 to 
September 1945, from December 1954 to January 1958, and from 
March 1958 to August 1962.  He died in October 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating determination of 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that the appellant had not 
submitted new and material evidence to warrant the reopening 
of the claim of entitlement to service connection for the 
cause of the veteran's death.  

In July 1998, the Board found that new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for the cause of the veteran's death and 
remanded the matter for additional development.  


FINDINGS OF FACT

1.  The veteran died on October [redacted] 1988.

2.  At the time of the veteran's death, service connection 
was in effect for discogenic disease of the lumbosacral 
spine, evaluated as 40 percent disabling, and cervical disc 
syndrome, evaluated as 20 percent disabling.

3.  The veteran's amended death certificate shows that the 
immediate cause of death was cardiopulmonary arrest, due to 
or as a consequence of disseminated carcinoma, due to or as a 
consequence of lung cancer; and that other significant 
conditions (conditions contributing to death but not related 
to the immediate cause of death) were disc disease of the 
lumbar and cervical spines.  

5.  A service-connected disability contributed to the cause 
of death.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, service 
connection for the cause of the veteran's death is warranted.  
38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1998).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (1998).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well grounded.  Mere 
suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. § 3.102 (1998).

For an appellant to prevail in a claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

A review of the record demonstrates that the Board originally 
denied the appellant's claim of service connection for the 
cause of the veteran's death in May 1991.  In September 1992, 
the Court of Appeals for Veterans Claims (Court) upheld the 
Board's decision.  Of record at that time was the original 
death certificate, which listed the immediate cause of death 
as cardiopulmonary arrest due to or as a consequence of 
disseminated cancer.  The certificate was completed by the 
veteran's attending physician.

In April 1997, the appellant sought to reopen her claim for 
service connection for the cause of the veteran's death.  In 
support of her claim, the appellant forwarded a certified 
copy of an amended death certificate for the veteran.  On the 
amended death certificate the veteran's immediate cause of 
death was listed as cardiopulmonary arrest, due to 
disseminated carcinoma, due to lung cancer.  Other 
significant conditions (conditions contributing to death but 
not related to the immediate cause of death) were listed as 
disc disease of the lumbar and cervical spines.  

In conjunction with the Board remand, a photocopy of the 
affidavit was received which listed the items as they 
appeared on the amended death certificate.  The affidavit was 
signed by the attending physician who initially signed the 
original death certificate and one other witness.  

The amended death certificate shows that degenerative disc 
disease of the lumbar and cervical spines were significant 
conditions contributing to the cause of death.  There is no 
evidence to rebut the conclusions reported on the amended 
death certificate.  In accordance with 38 C.F.R. 
§ 3.312(c)(1), in order to be a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially to cause death, or 
that there was a causal relationship between the service-
connected disability and the veteran's death.  As the amended 
death certificate specifically states that service-connected 
disorders were significant conditions contributing to the 
veteran's death, the Board concludes that service connection 
for the cause of the veteran's death is warranted.  


ORDER

Service for the cause of the veteran's death is granted.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

